Citation Nr: 9921992	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability, 
claimed as secondary to left knee chondromalacia and torn 
medial meniscus, status post arthroscopy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel





INTRODUCTION

The veteran served on active duty from February 1990 to 
August 1994, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied, as not well 
grounded, the veteran's claim for service connection for low 
back disability, which was claimed as secondary to his 
service-connected left knee chondromalacia and torn medial 
meniscus, status post arthroscopy (left knee disability).  
The veteran timely appealed this determination to the Board.


REMAND

The veteran contends that service connection for a low back 
disability is warranted because the disability is secondary 
to his service-connected left knee disability.  The Board 
notes that service connection may be granted for disability 
resulting from an injury or disease that was incurred in or 
aggravated by active service, or, on a secondary basis, for 
disability that is proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.310(a) (1998).  
Section 3.310(a) also has been interpreted to permit service 
connection for the degree of impairment resulting from 
aggravation of a nonservice-connected condition by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  As such, the relevant inquiry is whether the 
veteran's service-connected left knee disability caused or 
aggravated his low back disability.

In a July 1997 medical report, the veteran's treating 
orthopedist, Dr. Theodore M. Pitts, opined that the veteran's 
"back condition," subsequently diagnosed as lumbar 
discogenic pain with a possible herniated disc, was due to 
his left knee disability.  In addition, a review of the 
private medical evidence shows substantial low back 
pathology, including muscle spasm.  However, in the December 
1997 rating action, the RO denied the veteran's claim as not 
well grounded because he had no current disability; in its 
July 1998 rating action, the RO reaffirmed its earlier 
determination regarding well-groundedness, but instead cited 
the absence of a medical link between the disability and his 
service-connected left knee disability.  

In the latter rating action, the RO observed that, in a May 
1998 VA examination report, the VA examiner stated, "In my 
opinion, the [veteran's] back problem is in no way related to 
the left knee injury that he had while in service."  In 
support of this conclusion, the examiner reasoned, "The 
patient may well have developed back pain secondary to the 
April 1997 injury, but at the time of the examination is 
within normal limits."  However, a review of the examination 
report shows that the examiner diagnosed the veteran as 
having low back pain with degenerative joint disease, which 
was confirmed by X-ray.

The RO observed that the examiner had indicated that the 
veteran's claims folder had not been made available for his 
review.  Indeed, in the May 1998 report, the physician 
stated, "The C-file would have been extremely helpful in 
determining exactly what [the veteran] has had in the way of 
surgery or injury."  In response, in a request dated on June 
1, 1998, the RO made the veteran's claims folder available 
for the examiner's review, and requested that he prepare an 
addendum to the May 1998 examination report.  However, a 
review of the claims folder reveals that the examiner 
responded, "C-file reviewed on 5 Jun 98" and signed the 
report.  No addendum to the report is currently associated 
with the claims folder, and indeed, it does not appear that 
one was prepared.

Under these circumstances, the Board finds that further 
medical evaluation of the veteran, one which takes into 
account the records of the veteran's prior medical history, 
is required in order to clarify the etiology of the veteran's 
low back disability before a decision concerning his appeal 
can be made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  Prior to 
having the veteran undergo further examination, however, the 
RO should obtain and associate with the claims folder all 
pertinent outstanding medical records.  In this regard, the 
Board observes that the veteran has been receiving regular 
treatment for his low back disability from Dr. Pitts.  As 
such, Dr. Pitt's private treatment records must be associated 
with the claims file and reviewed by the VA examiner prior to 
the issuance of the examination report.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994).

As a final matter, the Board notes that, in a July 1998 
rating action, the RO denied, the veteran's claims of 
entitlement to an increased rating for his service-connected 
left knee disability and to an extension of a temporary total 
evaluation, pursuant to the provisions of 38 C.F.R. § 4.30 
for treatment of his service-connected left knee disability, 
beyond December 1, 1997.  In his July 1998 Substantive 
Appeal, which was received at the RO the following month, the 
veteran expressed his disagreement with the two 
determinations and a desire to contest the results.  The 
Board concludes that the veteran's Substantive Appeal 
constituted a Notice of Disagreement (NOD) with respect to 
those claims.  However, the RO has not issued the veteran a 
Statement of the Case (SOC) with respect to these issues.  
Under these circumstances, the Board must remand this claim 
to the RO for the issuance of that SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Dr. Theodore 
M. Pitts, or any other examiner at the 
Durham Orthopedic Clinic, as well as from 
Durham Regional Hospital, both of which 
are located in Durham, North Carolina, 
and from any other source identified by 
the veteran.  The aid of the veteran and 
his representative in securing such 
records should be enlisted, as needed.  
However, if any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claims for an increased rating for his 
service-connected left knee disability 
and to an extension of a temporary total 
evaluation, pursuant to the provisions of 
38 C.F.R. § 4.30 for treatment of his 
service-connected left knee disability, 
beyond December 1, 1997, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeals 
on these issues.

3.  The RO should schedule the veteran 
for a VA orthopedic examination (to be 
conducted, preferably, by a physician who 
has not previously examined the veteran) 
to determine the current nature, 
etiology, and extent of any low back 
disability found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  In 
addition, the physician is specifically 
requested to offer opinions as to the 
following: (a) whether  it is at least as 
likely as not that the veteran's low back 
disability is etiologically related to 
his service-connected left knee 
disability; if there is no etiological 
relationship, then (b) whether the 
service-connected left knee disability 
aggravates the low back condition; and, 
if so, (c) the level of disability that 
is attributable to such aggravation.  
The examiner must provide the complete 
rationale underlying any conclusions 
drawn or opinions expressed, citing, 
where necessary, to specific evidence in 
the record.  The report must be 
typewritten.

4.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for a low back disability as secondary to 
his left knee disability, to include 
specific discussion of whether there has 
been aggravation of the low back 
disability by the left knee disability, 
as discussed in the Allen decision, cited 
to above.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

6.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration. However, the veteran and 
his representative are reminded that 
Board review over any issue not currently 
in appellate status (to include his 
claims for an increased rating for his 
service-connected left knee disability 
and to an extension of a temporary total 
evaluation, pursuant to the provisions of 
38 C.F.R. § 4.30 for treatment of his 
service-connected left knee disability, 
beyond December 1, 1997) may be obtained 
only if a timely notice of disagreement 
and, after issuance of a statement of the 
case, a timely substantive appeal, are 
filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


